Title: To Benjamin Franklin from Antonio Francesco Salucci et fils, 5 February 1779
From: Salucci, Antonio Francesco, & fils
To: Franklin, Benjamin


Excellence
Livourne le 5e Fevrier 1779
Le Sieur Capitaine Thomas Woodford, qui eût l’honneur, de se rendre, à notre insinuation, dans le Mois d’Aoûst dernier, auprès de Votre Excellence, pour l’informer des dispositions, dans les quelles notre Maison se trouvoit, de faire une Expedition d’Icy à la Amerique Septentrionalle, Nous temoigna, à son Retour toute la Satisfaction, que V. E. Lui avoit marquée sur cet Objet. En consequence de quoi, et des plus mûres reflexions, que Nous avons faittes sur la Situation presente des treize Provinces Unies, dont Nous conjecturons Celle avenir, et de la Liberté du Commerce, que ce nouveau Monde offre à toutes les Nations, Nous sommes venus dans la determination, de hazarder la premiere Expedition de ce Port, pour le Continent Ameriquain.
Nous y avons été d’autant plus encouragés par le Detail circonstancié, que le dit Sr. Woodford Nous a fait, après avoir eû l’honneur, de parler avec V. E., Nous ayant flattés de l’accueil le plus favorable, pour la Nation Toscanne; ce qui, joint à la position avantageuse de notre Place, pour un tel Commerce, Vis à Vis de toutes les autres de la Mediterrannée, Nous ont fait esperer une agreable Issue de cette Speculation.

D’ailleurs les Produits, et Manufactures de la Toscanne, étant fort goutés par les Ameriquains, lorsque les Anglois fesoient ce Commerce exclusif, Nous assurent à l’avance de la bonne reciprocité de cette nouvelle branche de Commerce.—
C’est pour Cela, que ayant acheté tout de suite un très-bon Vaisseau, du Port de deux cents Tonneaux, et ayant obtenu gracieusement de S. A. R. Le Grand Duc, le Passeport, & Pavillon Royal Toscan, Nous l’avons chargé avec toute sorte de Manufactures de Toscanne, Vin, Eau de Vie, Toileries, Fruits, Sels, formant ensemble un objet de Cent-Mille Livres Tournois, & depeché pour Cadiz, depuis le 25e du Passé; d’où Il devra se rendre à St. Eustache, pour dissimuler son Voyage, & de Là à la Baye de Chesapeak, ou autre bon Endroit de la Cote du Continent.
Le Vaisseau est de Construction ameriquaine. Il étoit appartenant à un Toscan, etabli en Virginie, avant la Guerre. Son Nom actuel est “La Prosperité,” Capne: Joseph Bettoja, Toscan.
Le Pilote, & Conducteur, c’est le Même Monsr. Thomas Woodford, au quel, dans ce rencontre, Nous avons accordé les plus honnetes Conditions, et Privileges.
Si ce premier Essay de notre Courage, & de notre bonne Volonté, reussit, Nous esperons, que dans des Temps plus faciles, les Etats Unis voudront bien, Nous rendre Justice, d’avoir été les Premiers, à frayer le Chemin, quoique trèsdangereux, pour Une telle Communiquation de Commerce, qui sera respectivemt. fort avantageuse.
Nous prenons donc la Liberté, avec cet Exposé de nos Operations, de solliciter humblement la Protection de V. Ex., afin que Elle se daigne, d’en faire ecrire en consequence à la Amerique, & faire jouir à Notre dit Navire, & Agents tout le meilleur Accueil, & Facilitations, qui puissent, Nous encourager, à y entreprendre, dans la suite un Commerce considerable. C’est à Quoi Nous Nous pretterons d’autant plus aisement, que etant Notre Maison depuis très-long Temps dans le Commerce, et presque la seule directement Nationalle Toscanne, Elle se flatte de toute la Protection de la part du Gouvernement, pour tout ce, qui puisse influer à la facilitation, & Aggrandissement de ce Nouveau Commerce.
En même Temps, Nous prions V. E., d’accepter nos humbles remerciments, pour le Passeport, que Elle a voulu bien accorder au susdt. [susdit] Capne. Thomas Woodford, en Vertu du quel il peut en ressulter aussi des Avantages à notre Vaisseau. Nous Nous acquitons de ce même Devoir Vis à Vis LL. E.E. Messieurs Arthur Lee, & John Adams, joint à nos Respects, & prieres, Nous offrons très-humblement tout ce, qui peut dependre de nos foibles services, en Toscanne. Et avec la plus grande Veneration, Nous avons l’honneur, de Nous protester très-respectueusement— De Votre Excellence Les tres humbes: et tres obts: Serviteurs
Ante: Frans: Salucci, ET FS.
 
Notations: Bran Ant. Sallucce— 5. Feb. 1779.— / Ant Bran: Saluccy et frs. Livourne 5 fr. 1779.
